
	
		I
		111th CONGRESS
		1st Session
		H. R. 2552
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Pallone
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Solid Waste Disposal Act to require the
		  Administrator of the Environmental Protection Agency to promulgate regulations
		  on the management of medical waste.
	
	
		1.Short titleThis Act may be cited as the
			 Medical Waste Management Act of
			 2009.
		2.Tracking and
			 disposal of medical waste
			(a)Definition of
			 medical wasteSection 1004 of the Solid Waste Disposal Act (42 U.S.C. 6903) is
			 amended by striking paragraph (40) and inserting the following:
				
					(40)(A)Except as provided in
				subparagraph (C), the term medical
				waste means any solid waste which is generated in the diagnosis,
				treatment, or immunization of human beings or animals, in research pertaining
				thereto, or in the production or testing of biologicals.
						(B)Such term includes the following types of
				solid waste:
							(i)Cultures and stocks of infectious
				agents and associated biologicals, including cultures from medical and
				pathological laboratories, cultures and stocks of infectious agents from
				research and industrial laboratories, wastes from the production of
				biologicals, discarded live and attenuated vaccines, and culture dishes and
				devices used to transfer, inoculate, and mix cultures.
							(ii)Pathological waste, including
				tissues, organs, and body parts that are removed during surgery or
				autopsy.
							(iii)Waste human blood and products of
				blood, including serum, plasma, and other blood components.
							(iv)Sharps (as such term is defined by
				the Secretary) that have been used in patient care or in medical, research, or
				industrial laboratories, including hypodermic needles, syringes, pasteur
				pipettes, broken glass, and scalpel blades.
							(v)Contaminated carcasses, body parts,
				and bedding of animals that have been exposed to infectious agents during
				research, production of biologicals, or testing of pharmaceuticals.
							(vi)Waste from surgery or autopsy that
				has been in contact with infectious agents, including soiled dressings,
				sponges, drapes, lavage tubes, drainage sets, underpads, and surgical
				gloves.
							(vii)Laboratory waste from medical,
				pathological, pharmaceutical, or other research, commercial, or industrial
				laboratories that has been in contact with infectious agents, including slides
				and cover slips, disposable gloves, laboratory coats, and aprons.
							(viii)Dialysis waste that has been in
				contact with the blood of patients undergoing hemodialysis, including
				contaminated disposable equipment and supplies such as tubing, filters,
				disposable sheets, towels, gloves, aprons, and laboratory coats.
							(ix)Discarded medical equipment and
				parts that have been in contact with infectious agents.
							(x)Solid waste that is likely to be
				contaminated with infectious agents because the wastes have been in contact
				with humans or animals that are quarantined to protect other humans or animals
				from communicable disease.
							(xi)Solid waste generated
				during—
								(I)the diagnosis or treatment of disease in
				human beings or animals;
								(II)the provision of medical services
				(including immunizations) to human beings or animals;
								(III)post-mortem clean-up or autopsy
				preparations for human beings or animals;
								(IV)medical research on human beings or
				animals;
								(V)the operation of a syringe exchange
				program; or
								(VI)the production or testing of a biological
				product (as defined in section 351 of the Public Health Service Act (42 U.S.C.
				262)).
								(C)Such term does not include any hazardous
				waste identified or listed under subtitle C or any household waste as defined
				in regulations under subtitle C.
						(D)Not later than the last day of the two-year
				period beginning on the date of enactment of the Medical Waste Management Act
				of 2009, the Administrator shall promulgate regulations listing types of
				medical
				waste.
						.
			(b)Amendment of
			 Solid Waste Disposal
			 ActThe
			 Solid Waste Disposal Act is amended
			 by striking subtitle J (42 U.S.C. 6992 et seq.) and inserting the
			 following:
				
					JMedical Waste
				Management Program
						11001.Medical waste
				management program
							(a)In
				generalThe Administrator shall conduct a medical waste
				management program for the purpose of protecting human health and the
				environment from medical waste.
							(b)Components of
				programThe program under
				subsection (a) shall provide for the
				following:
								(1)Tracking medical
				waste from any generator of such waste to any disposal facility that disposes
				of such waste, including a record keeping system for generators who dispose of
				medical waste at the same facility where the waste is generated.
								(2)A uniform manifest
				form prepared by the generator of any medical waste that accompanies the waste
				as it is being transported from a generator to a disposal facility.
								(3)Labeling and
				packaging requirements that—
									(A)foster safe
				handling of the waste;
									(B)protect the public
				from exposure to infectious disease; and
									(C)provide for the
				identification of the generator of the waste.
									(4)Storage
				requirements, including a requirement for segregation of the waste at the point
				of generation and during transportation.
								(5)Proper disposal of
				medical waste through appropriate methods of disposal that—
									(A)are approved by the
				Administrator; and
									(B)provide adequate
				protection for the environment and human health.
									(6)Monitoring of
				generators and transporters of medical waste and storage and disposal
				facilities that store or dispose of medical waste for compliance with the
				program under this section.
								(7)A requirement that
				such generators, transporters, and facilities provide adequate training to
				individuals who handle medical waste to ensure compliance with the program
				under this section.
								(8)A national plan for
				managing medical waste generated in States with a shortage of disposal
				facilities.
								(c)Exemptions
								(1)Properly treated
				waste
									(A)In
				generalSubject to
				paragraph (4), the Administrator may
				make an exemption from some or all of the requirements of the program under
				subsection (a) for medical waste treated
				in a method described under
				subparagraph (B).
									(B)Methods of
				treatmentFor purposes of this paragraph, the Administrator shall
				promulgate regulations establishing minimum standards for methods of treating
				medical waste that significantly reduce the potential harm of such waste to the
				environment and to human health.
									(2)Storage
				requirementsSubject to
				paragraph (4), the Administrator may
				make an exemption to the requirement under
				subsection (b)(4) that medical waste
				be segregated from other waste upon receipt of a petition for such an exemption
				from a generator, transporter, or storage or disposal facility.
								(3)Individuals
									(A)In
				generalSubject to
				subparagraph (B) and
				paragraph (4), the Administrator
				shall make an exemption from the program under
				subsection (a) for individuals who
				generate medical waste through personal use of medical or non-medical products
				outside of a medical facility.
									(B)No exemption for
				large volumes of wasteThe Administrator may not make an
				exemption under
				subparagraph (A) for an individual
				who generates 50 pounds or more of medical waste in any calendar month.
									(4)Protection of
				the environment and human healthThe Administrator may not make
				an exemption under this subsection unless the exemption does not endanger the
				environment or human health, as determined by the Administrator.
								(d)Regulations
								(1)In
				generalFor purposes of the program under this section, not later
				than the last day of the one year period beginning on the date of enactment of
				the Medical Waste Management Act of 2009, the Administrator shall promulgate
				regulations on tracking, labeling, packaging, storing, handling, monitoring,
				and disposing of medical waste.
								(2)Variation in
				rulesThe regulations under paragraph (1) may include different
				rules for different types of medical waste and for different types of medical
				waste generators.
								11002.Specific
				requirements for generators, transporters, and storage and disposal
				facilities
							(a)Specific
				requirements for generators
								(1)In
				generalA generator of medical waste shall—
									(A)provide any
				transporter that is transporting medical waste from the generator to a disposal
				facility—
										(i)with a written
				assurance that the generator has complied with all labeling, packaging, and
				storage requirements under
				section 11001 with respect to such
				medical waste; and
										(ii)with a properly
				completed manifest form for transporting such waste under
				section 11001(b)(2);
										(B)register with the
				Administrator; and
									(C)provide the
				Administrator with the name of all transporters used by the generator to
				transport medical waste.
									(2)Application to
				tattoo and body art establishmentsA body art establishment
				(including a tattoo parlor) shall be considered to be a generator of medical
				waste for purposes of this subtitle.
								(b)Specific
				requirements for transportersA transporter of medical waste
				shall—
								(1)not accept medical waste from a generator
				without receiving a written assurance, with regard to such waste, that is
				described in
				subsection (a)(1)(A);
								(2)register with the
				Administrator; and
								(3)disclose to the
				Administrator the number and type of vehicles used by the transporter to
				transport medical waste and the equipment and methods used to ensure
				segregation and handling of such waste in accordance with this subtitle.
								(c)Specific
				requirements for storage facilitiesAn owner or operator of a storage facility
				shall—
								(1)provide notice of
				the storage of medical waste to the generator of that medical waste; and
								(2)register with the
				Administrator.
								(d)Specific
				requirements for disposal facilitiesAn owner or operator of a disposal facility
				shall—
								(1)provide notice of
				the disposal of medical waste to the generator of that medical waste;
				and
								(2)register with the
				Administrator.
								(e)RegistrationThe
				Administrator may set appropriate requirements for registration under this
				section and may collect reasonable registration fees from generators,
				transporters, and disposal facilities.
							(f)Availability of
				feesSubject to
				appropriations, fees collected under this section shall remain available for
				use by the Administrator for purposes of the medical waste management program
				under this subtitle.
							11003.Inspections
							(a)Requirements for
				Access
								(1)In
				generalUpon request of any officer, employee, or representative
				of the Environmental Protection Agency duly designated by the Administrator,
				for purposes of developing or assisting in the development of any regulation or
				report under this subtitle or enforcing any provision of this subtitle, any
				person who generates, stores, treats, transports, disposes of, or otherwise
				handles medical waste shall furnish information relating to such waste
				(including any manifest forms required under section 11001), conduct monitoring
				or testing, and permit such officer, employee, or representative at all
				reasonable times to have access to, and to copy, all records relating to such
				waste.
								(2)Specific
				activities authorizedTo
				carry out inspections for purposes of the program under section 11001,
				officers, employees, or representatives described under
				paragraph (1) are authorized
				to—
									(A)enter at
				reasonable times any building, vehicle, equipment, container, or other item or
				place where medical waste is generated, stored, treated, disposed of, or
				transported;
									(B)conduct monitoring
				or testing relating to such waste;
									(C)inspect any such
				waste and any containers, labels, and documents relating to such waste;
				and
									(D)obtain from any
				person—
										(i)samples of such
				waste; and
										(ii)samples or copies
				of such containers, labels, and documents.
										(b)Procedures
								(1)Prompt
				inspectionsEach inspection under this section shall be commenced
				and completed with reasonable promptness.
								(2)Samples
									(A)In
				generalIf an officer, employee, or representative described
				under
				subsection (a)(1) obtains any samples
				under
				subsection (a)(2)(D), prior to
				leaving the site of inspection the officer, employee, or representative shall
				give to the owner, operator, or agent in charge a receipt describing each
				sample obtained.
									(B)AnalysisIf
				any analysis is made of such samples, a copy of the results of such analysis
				shall be furnished promptly to the owner, operator, or agent in charge of the
				site from which such sample was taken.
									(c)Availability to
				publicThe provisions of section 3007(b) of this Act shall apply
				to records, reports, and information obtained under this section in the same
				manner and to the same extent as such provisions apply to records, reports, and
				information obtained under section 3007.
							11004.Federal
				EnforcementThe provisions of
				section 3008 (except for subsection (d)(7) and to the extent such section
				applies to used oil) shall apply to a violation of this subtitle, with respect
				to medical waste, in the same manner and to the same extent as such provisions
				apply to a violation of subtitle C, with respect to hazardous waste except that
				any reference in section 3008 to—
							(1)section 3006 shall
				be treated as a reference to section 11005;
							(2)a permit under
				this subtitle shall be treated as a reference to registration under section
				11002; and
							(3)authorization to
				operate under section 3005(e) shall be treated as a reference to a registration
				under section 11002.
							11005.Authorized
				State medical waste programsThe provisions of section 3006 (except for
				subsections (g) and (h) and paragraphs (3) and (4) of subsection (c)) shall, to
				the extent consistent, apply to this subtitle, with respect to medical waste,
				in the same manner as such provisions apply to subtitle C, with respect to
				hazardous waste, except that any reference in section 3006 to—
							(1)the date of
				enactment of this Act shall be treated as a reference to the date of enactment
				of the Medical Waste Management Act of 2009;
							(2)the date of
				promulgate of regulations under sections 3002, 3004, and 3005, shall be treated
				as a reference to the date of promulgation of regulations under section 11001,
				11002, and 11003; and
							(3)January 31, 1986,
				shall be treated as a reference to December 31, 2011.
							11006.Syringe
				Disposal Program
							(a)In
				generalThe Administrator
				shall establish a program on syringe disposal to—
								(1)educate the public about acceptable methods
				for disposal of used syringes generated by individuals through personal use of
				such syringes outside of medical facilities, including through household use;
				and
								(2)provide grants to
				State and local governments and nonprofit and private entities—
									(A)to educate the
				public about such methods; and
									(B)to increase access
				to such disposal methods.
									(b)Acceptable
				disposal methodsFor purposes
				of this section, acceptable methods of disposal of used syringes shall be
				determined by the Administrator and may include community drop-off programs,
				hazardous waste facilities that accept household waste, mail-back programs,
				syringe exchange programs, and needle destruction devices.
							(c)Unacceptable
				disposal methodsFor purposes
				of this section, disposal—
								(1)in household
				garbage is not an acceptable disposal method unless the syringe has been
				appropriately (as determined by the Administrator) sterilized and destroyed;
				and
								(2)through the sewage
				system is not an acceptable disposal method.
								11007.Reports to
				Congress
							(a)Annual
				Report
								(1)In
				generalNot later than one year after the date of enactment of
				the Medical Waste Management Act of 2009 and annually thereafter, the
				Administrator shall report to Congress on the following:
									(A)The types, number,
				and size of generators of medical waste in the United States.
									(B)The types and
				amounts of medical waste generated in the United States.
									(C)The methods
				currently used to handle, store, transport, treat, and dispose of the medical
				waste, including the extent to which such waste is disposed of in sewer
				systems.
									(D)The present and
				potential costs—
										(i)to
				local economies, persons, and the environment from the improper handling,
				storage, transportation, treatment, or disposal of medical waste; and
										(ii)to generators,
				transporters, and storage and disposal facilities from regulations establishing
				requirements related to tracking, handling, storing, transporting, treating,
				and disposing of medical waste.
										(E)Available and
				potentially available methods for handling, storing, transporting, and
				disposing of medical waste and their advantages and disadvantages.
									(F)Available and
				potentially available methods for treating medical waste, including methods of
				sterilization, chemical treatment, and grinding.
									(G)The advantages and
				disadvantages of such treatment methods, including the extent to which such
				methods—
										(i)render medical
				waste noninfectious or less infectious;
										(ii)make medical
				waste unrecognizable; and
										(iii)protect human
				health and the environment.
										(H)Factors impacting
				the effectiveness of the treatment methods identified in
				subparagraph (F), including
				quality control and quality assurance procedures, maintenance procedures, and
				operator training.
									(I)Available and
				potentially available methods for the reuse or reduction of the volume of
				medical waste generated.
									(b)Study and report
				on individual generators
								(1)StudyThe Administrator shall conduct a study
				on—
									(A)the type of
				medical waste (including used syringes) generated by individuals through
				personal use of medical products outside of medical facilities;
									(B)the volume of such
				waste;
									(C)the availability
				and cost of disposal and treatment of such waste;
									(D)the impact on the
				environment and human health of excluding such waste from the medical waste
				management program under section 11001; and
									(E)the extent to
				which individuals are aware of and use available disposal and treatment options
				for such waste.
									(2)ReportNot
				later than the last day of the one-year period beginning on the date of
				enactment of the Medical Waste Management Act of 2009, the Administrator shall
				submit a report to Congress containing—
									(A)the results of the
				study under
				paragraph (1);
									(B)recommended
				standards for the handling, storage, treatment, and disposal of such waste;
				and
									(C)recommendations
				for educating the public about such standards.
									(c)ConsultationIn
				preparing the reports under this section, the Administrator shall consult with
				appropriate State and local agencies.
							11008.General
				provisions
							(a)Consultation(1)In promulgating
				regulations under this subtitle, the Administrator shall consult with the
				States and may consult with other interested parties.
								(2)The Administrator shall also consult
				with the International Joint Commission (as established by the Boundary Waters
				Treaty of 1909 between Canada and the United States) to determine how to track
				medical waste entering the United States from Canada.
								(b)Paperwork
				Reduction ActThe promulgation of such regulations shall not be
				subject to the Paperwork Reduction Act of 1980.
							(c)Relationship to
				Subtitle CNothing in this
				subtitle shall affect the authority of the Administrator to regulate medical
				waste under subtitle C of this Act.
							11009.Effective date
				of regulationsThe regulations
				promulgated under this subtitle shall take effect on the last day of the 90-day
				period beginning on the date such regulations are
				promulgated.
						.
			(c)Table of
			 ContentsThe table of contents for the
			 Solid Waste Disposal Act is amended
			 by striking the items relating to subtitle J and inserting the
			 following:
				
					
						Subtitle J—Medical Waste Management Program
						Sec. 11001. Medical waste management program.
						Sec. 11002. Specific requirements for generators, transporters,
				and storage and disposal facilities.
						Sec. 11003. Inspections.
						Sec. 11004. Federal Enforcement.
						Sec. 11005. Authorized State medical waste
				programs.
						Sec. 11006. Syringe Disposal Program.
						Sec. 11007. Reports to Congress.
						Sec. 11008. General provisions.
						Sec. 11009. Effective date of
				regulations.
					
					.
			
